Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 1 of 19 PageID #: 4662




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BRITISH TELECOMMUNICATIONS PLC,               )
                                              )
                      Plaintiff,              )
                                              )
              v.                              )     C.A. No. 18-366 (WCB)
                                              )
IAC/INTERACTIVECORP, MATCH                    )
GROUP, INC., MATCH GROUP, LLC and             )
VIMEO, INC.,                                  )
                                              )
                      Defendants.             )

          DEFENDANTS’ NOTICE OF SUBPOENA TO AMAZON.COM, INC.

       PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

Procedure, IAC/InterActiveCorp, Match Group, Inc. and Match Group, LLC (collectively,

“Defendants”), by and through their counsel, will serve the Subpoena attached as Exhibit A on

Amazon.com, Inc.

                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                  /s/ Jack B. Blumenfeld
OF COUNSEL:
                                                  Jack B. Blumenfeld (#1014)
Robert L. Hails                                   1201 North Market Street
T. Cy Walker                                      P.O. Box 1347
BAKER & HOSTETLER LLP                             Wilmington, DE 19899
Washington Square, Suite 1100                     (302) 658-9200
1050 Connecticut Avenue, N.W.                     jblumenfeld@mnat.com
Washington, DC 20036-5403
(202) 861-1500                                    Attorneys for Defendants IAC/Interactive
                                                  Corp, Match Group, Inc. and Match Group,
Fred Grasso                                       LLC
GRASSO PLLC
1818 Library Street, Suite 500
Reston, VA 20190
(571) 222-6520
Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 2 of 19 PageID #: 4663




Michael N. Zachary
BUNSOW DE MORY LLP
701 El Camino Real
Redwood City, CA 94063
(650) 351-7248

November 27, 2019




                                      2
Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 3 of 19 PageID #: 4664




                          EXHIBIT A
      Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 4 of 19 PageID #: 4665



                                 UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Delaware

            British Telecommunications PLC                          )
                         Plaintiff                                  )
                       v.                                           )      Civil Action No.         18-cv-0366-WCB
  IAC/InterActiveCorp, Match Group, Inc., Match                     )
           Group, LLC, and Vimeo, Inc.                              )
                       Defendants                                   )



            SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION AND TO PRODUCE
                           DOCUMENTS, INFORMATION, OR OBJECTS

To:                                              Amazon.com, Inc.
              c/o: Corporation Service Company 300 Deschutes Way SW, Suite 304 Tumwater, WA 98501
                                               (Name of person to whom this subpoena is directed)


           Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or those
set forth in an attachment:
 Place:       Baker & Hostetler LLP                                          Date and Time:
              999 Third Avenue Suite 3600
              Seattle, WA 98104-4040                                         December 23, 2019 at 9 am pt

          The deposition will be recorded by this method: Stenographically and video.

         Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling
of the material:
 Place:       Baker & Hostetler LLP                                          Date and Time:
              999 Third Avenue Suite 3600
              Seattle, WA 98104-4040                                         December 16, 2019 at 6 pm pt


       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:    11/27/2019
                           CLERK OF COURT

                                                                               OR                   /s/Michael N. Zachary
                                     Signature of Clerk or Deputy Clerk                               Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Defendants
IAC/InterActiveCorp, Match Group, Inc, and Match Group, LLC             , who issues or requests this subpoena, are:
Michael Zachary, Bunsow De Mory LLP; 701 El Camino Rd, Redwood City, CA 94063; mzachary@bdiplaw.com ; (415) 426-4745
        Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 5 of 19 PageID #: 4666


                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).

Civil Action Nos.         18-cv-0366-WCB

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                        .

                   I served the subpoena by delivering a copy to the named individual as follows:


                                                                                on (date)                    ; or

                   I returned the subpoena unexecuted because:
                                                                                                                            .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                  .


My fees are $                                for travel and $                       for services, for a total of $          .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                      Server’s signature



                                                                                    Printed name and title




                                                                                       Server’s address

Additional information regarding attempted service, etc.:




4818-9873-3742.1
        Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 6 of 19 PageID #: 4667




                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as trial-
                                                                                   preparation material, the person making the claim may notify any party that
  (3) Quashing or Modifying a Subpoena.                                            received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




4818-9873-3742.1
Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 7 of 19 PageID #: 4668




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  British Telecommunications PLC,

                             Plaintiff,

                      v.
                                                      C.A. No.: 18-366-WCB
  IAC/InterActiveCorp, Match Group, Inc.,
  Match Group, LLC, and Vimeo, Inc.,

                            Defendants.

           ATTACHMENTS TO THE SUBPOENA TO AMAZON.COM, INC.


                                            Jack B. Blumenfeld (#1014)
                                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
 Of Counsel:                                1201 North Market Street
                                            P.O. Box 1347
 Robert L. Hails (rhails@bakerlaw.com)      Wilmington, DE 19899
 T. Cy Walker (cwalker@bakerlaw.com)        Tel.: (302) 658-9200
 Cassandra J. Simmons                       Email: jblumenfeld@mnat.com
 (csimmons@bakerlaw.com)
 BAKER & HOSTETLER LLP                      Counsel for IAC/InterActiveCorp, Match
 Washington Square, Suite 1100              Group, Inc., Match Group, LLC, and
 1050 Connecticut Avenue, N.W.              Vimeo, Inc.
 Washington, DC 20036-5403

 Fred Grasso (fgrasso@grassoip.com)
 GRASSO, PLLC
 1818 Library Street, Suite 500
 Reston, VA 20190

 Micheal Zachary (mzachary@bdiplaw.com)
 BUNSOW DE MORY LLP
 701 El Camino Real,
 Redwood City, CA 94063

 Dated: November 27, 2019
Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 8 of 19 PageID #: 4669




                                       ATTACHMENT A

                                         DEFINITIONS

       1.      “Amazon,” “you,” or “your” means Amazon.com, Inc. its subsidiaries, divisions,

predecessor and successor companies, affiliates, parents, any partnership or joint venture to which

it is a party, and each of its employees, agents, officers, directors, and representatives, including

any person who served in any of these capacities during any relevant time period.

       2.      “BT” means British Telecommunications PLC, its subsidiaries, divisions,

predecessor and successor companies, affiliates, parents, any partnership or joint venture to which

it is a party, and each of its employees, agents, officers, directors, and representatives, including

any person who served in any of these capacities during any relevant time period.

       3.      “Recommendation Algorithms” means software algorithms used by Amazon.com

between January 1, 2000 and December 31, 2002, to recommend items to online customers, including

but not limited to the algorithms referenced in Linden, G., Smith, B., and York, J., Amazon.com

Recommendations: Item-to-Item Collaborative Filtering, IEEE Internet Computing, 76-80 (Jan/Feb

2003) (Attachment D).

       4.       “Document” is synonymous in meaning and equal in scope to its usage in Rule

34(a)(1)(A) of the Federal Rules of Civil Procedure. The term “document” refers to any document

now or at any time your possession, custody, or control. A person is deemed in control of a

document if the person has any ownership, possession, or custody of the document, or the right to

secure the document or a copy thereof from any person or public or private entity having physical

possession thereof.

       5.      “ESI” refers to electronically stored information and is synonymous in meaning

and equal in scope to its usage in Rule 34(a)(1)(A) of the Federal Rules of Civil Procedure. The


                                                 1
Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 9 of 19 PageID #: 4670




term “ESI” includes both active and residual ESI kept in the ordinary course of business. Residual

ESI includes, but is not limited to, deleted files, overwritten files, file fragments, or other data

found in ambient space on electronic storage media. Active ESI includes, but is not limited to,

information readily available and accessible to computer users through existing file management

programs.

       6.       “Person” means any natural person or any legal entity, including, any business or

governmental entity, organization, or association.

       7.      The terms “and” and “or” shall be construed either disjunctively or conjunctively

as necessary to bring within the scope of the discovery request all responses and documents that

might otherwise be construed to be outside its scope.

       8.      The use of the singular form of any word shall include the plural, and vice versa,

as necessary to bring within the scope of the discovery request all responses and documents that

might otherwise be construed to be outside its scope.

       9.      The term “including” shall mean including, but not limited to.

                                        INSTRUCTIONS

       1.      The Production Requests (Attachment B) and Deposition Topics (Attachment C)

are intended to be narrow and impose minimal burden on you. If you have questions regarding the

requests or how to comply with them, please call Michael Zachary at (415) 426-4745.

       2.      The subpoena covers all documents and ESI in your possession, custody, or control.

       3.      All responsive documents and ESI should be produced as kept in the usual course

of business with any identifying folders, labels, file markings, or similar identifying features.

       4.      Responsive documents and ESI should be produced as native files or as text

searchable image files (e.g., PDF or TIFF) or in native format with metadata preserved.


                                                  2
Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 10 of 19 PageID #: 4671




        5.      If you consider any responsive documents or ESI to contain confidential business

 information that you would like protected against public disclosure, you should mark and produce

 such documents or ESI as set forth in the governing Protective Order (Attachment E).

        6.      If there are no responsive documents or ESI in response to a Production Request,

 you should state so in writing.

        7.      If you object to any Production Request, you should produce all documents and ESI

 responsive to the non-objectionable portion of the Production Request.

        8.      If you withhold any responsive documents or ESI based on an objection, you should

 state so in writing and give a general description of the documents or ESI being withheld.

        9.      If you withhold any document or ESI pursuant to a claim of privilege, you should

 state the basis for the assertion of privilege in accordance with Federal Rule of Civil Procedure 26.

        10.     If only a portion of a document or electronic file is responsive to a Production

 Request, you still should produce the document or electronic file in its entirety.

        11.     If any document or ESI responsive to the Production Requests was but is no longer

 in your possession, custody, or control, you should identify the last known custodian(s) of such

 documents or ESI and the person(s) who made the decision to transfer or dispose of the document.

        12.     You shall designate one or more officers, directors, or representatives to testify on

 your behalf regarding the Deposition Topics in Attachment C. The persons so designated must

 testify about information known or reasonably available to you, in accordance with Federal Rule

 of Civil Procedure 30(b)(6).




                                                  3
Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 11 of 19 PageID #: 4672




                                        ATTACHMENT B

                                   PRODUCTION REQUESTS



        REQUEST NO. 1.          All non-privileged documents and ESI relating to any discussions,

 communications, or agreements you have had with BT over the past 8 years regarding actual or

 potential licensing or enforcement of any patent or patents owned by BT.

        REQUEST NO. 2.          All non-privileged documents and ESI relating to any statements,

 summaries, assessments, analyses, reports, or opinions regarding the value of any patent or

 patents owned by BT, the value to you of a license to BT’s patent(s), the amount of a royalty you

 would reasonably pay for use of BT’s patent(s), your potential infringement of BT’s patent(s),

 and/or the invalidity and/or unenforceability of BT’s patents(s).

         REQUEST NO. 3. Documents and/or ESI sufficient to identify all Recommendation

 Algorithms used in the United States by Amazon.com between January 1, 2000 and December 31,

 2002, and all inputs and outputs to such algorithms.

        REQUEST NO. 4.          Documents and/or ESI sufficient to identify public uses of each

 Recommendation Algorithm identified in response to Request No. 3.

        REQUEST NO. 5.          Documents, source code, and/or ESI sufficient to describe the

 function and operation of each Recommendation Algorithm identified in response to Request No.

 3, including but not limited to the rules, algorithms, and instructions used to create, store, and

 update user-specific data, including user-profile data, user-preference data, and user-activity data.




                                                  1
Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 12 of 19 PageID #: 4673




                                        ATTACHMENT C

                                     DEPOSITION TOPICS



          TOPIC NO. 1.         Your discussions, communications, and agreements with BT over

 the past 8 years regarding actual or potential licensing or enforcement of any patent or patents

 owned by BT and the related documents and ESI produced in response to Production Request

 No. 1.

          TOPIC NO. 2.         Statements, summaries, assessments, analyses, reports, and opinions

 in your possession regarding the value of any patent or patents owned by BT, the value to you of

 a license to BT’s patent(s), the amount of a royalty you would reasonably pay for use of BT’s

 patent(s), your potential infringement of BT’s patent(s), and/or the invalidity and/or

 unenforceability of BT’s patent(s), and the related documents and ESI produced in response to

 Production Request No. 2.

          TOPIC NO. 3.         Identification of the Recommendation Algorithms used in the

 United States by Amazon.com between January 1, 2000 and December 31, 2002, the inputs and

 outputs to such algorithms, and related documents and ESI produced in response to Production

 Request No. 3.

          TOPIC NO. 4.         Identification of public uses of the Recommendation Algorithm

 responsive to Topic No. 3, and related documents and ESI produced in response to Production

 Request No. 4.

          TOPIC NO. 5.         The function and operation of the Recommendation Algorithms

 referenced in Topic No. 3, including but not limited to the rules, algorithms, and instructions used

 to create, store, and update user-specific data, including user-profile data, user-preference data,


                                                  1
Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 13 of 19 PageID #: 4674




 and user-activity data, and the identification of such rules, algorithms, and instructions in the

 related documents, source code, and ESI produced in response to Production Request No. 6.

        TOPIC NO. 7.          Authentication of the documents and ESI produced in response to

 this subpoena.




                                                2
                                   ATTACHMENT
 Case 1:18-cv-00366-WCB Document 146                 D 14 of 19 PageID #: 4675
                                     Filed 11/27/19 Page
     Industry Report


                                  Amazon.com
                                  Recommendations
                                  Item-to-Item Collaborative Filtering
                                  Greg Linden, Brent Smith, and Jeremy York • Amazon.com




                R
                        ecommendation algorithms are best                     There are three common approaches to solving the
                        known for their use on e-commerce Web                 recommendation problem: traditional collabora-
                        sites,1 where they use input about a cus-             tive filtering, cluster models, and search-based
                tomer’s interests to generate a list of recommend-            methods. Here, we compare these methods with
                ed items. Many applications use only the items                our algorithm, which we call item-to-item collab-
                that customers purchase and explicitly rate to rep-           orative filtering. Unlike traditional collaborative
                resent their interests, but they can also use other           filtering, our algorithm’s online computation scales
                attributes, including items viewed, demographic               independently of the number of customers and
                data, subject interests, and favorite artists.                number of items in the product catalog. Our algo-
                   At Amazon.com, we use recommendation algo-                 rithm produces recommendations in realtime,
                rithms to personalize the online store for each cus-          scales to massive data sets, and generates high-
                tomer. The store radically changes based on cus-              quality recommendations.
                tomer interests, showing programming titles to a
                software engineer and baby toys to a new mother.              Recommendation Algorithms
                The click-through and conversion rates — two                  Most recommendation algorithms start by finding
                important measures of Web-based and email                     a set of customers whose purchased and rated
                advertising effectiveness — vastly exceed those of            items overlap the user’s purchased and rated
                untargeted content such as banner advertisements              items.2 The algorithm aggregates items from these
                and top-seller lists.                                         similar customers, eliminates items the user has
                   E-commerce recommendation algorithms often                 already purchased or rated, and recommends the
                operate in a challenging environment. For example:            remaining items to the user. Two popular versions
                                                                              of these algorithms are collaborative filtering and
                • A large retailer might have huge amounts of                 cluster models. Other algorithms — including
                  data, tens of millions of customers and millions            search-based methods and our own item-to-item
                  of distinct catalog items.                                  collaborative filtering — focus on finding similar
                • Many applications require the results set to be             items, not similar customers. For each of the user’s
                  returned in realtime, in no more than half a                purchased and rated items, the algorithm attempts
                  second, while still producing high-quality rec-             to find similar items. It then aggregates the simi-
                  ommendations.                                               lar items and recommends them.
                • New customers typically have extremely limit-
                  ed information, based on only a few purchases               Traditional Collaborative Filtering
                  or product ratings.                                         A traditional collaborative filtering algorithm rep-
                • Older customers can have a glut of information,             resents a customer as an N-dimensional vector of
                  based on thousands of purchases and ratings.                items, where N is the number of distinct catalog
                • Customer data is volatile: Each interaction pro-            items. The components of the vector are positive
                  vides valuable customer data, and the algorithm             for purchased or positively rated items and nega-
                  must respond immediately to new information.                tive for negatively rated items. To compensate for

76     JANUARY • FEBRUARY 2003       Published by the IEEE Computer Society   1089-7801/03/$17.00©2003 IEEE   IEEE INTERNET COMPUTING
 Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 15 of 19 PageID #: 4676
                                                                                       Amazon.com Recommendations


best-selling items, the algorithm typically multi-           Unfortunately, all these methods also reduce
plies the vector components by the inverse fre-           recommendation quality in several ways. First, if
quency (the inverse of the number of customers            the algorithm examines only a small customer
who have purchased or rated the item), making less        sample, the selected customers will be less similar
well-known items much more relevant.3 For almost          to the user. Second, item-space partitioning
all customers, this vector is extremely sparse.           restricts recommendations to a specific product or
   The algorithm generates recommendations                subject area. Third, if the algorithm discards the
based on a few customers who are most similar to          most popular or unpopular items, they will never
the user. It can measure the similarity of two cus-       appear as recommendations, and customers who
tomers, A and B, in various ways; a common                have purchased only those items will not get rec-
method is to measure the cosine of the angle              ommendations. Dimensionality reduction tech-
between the two vectors: 4                                niques applied to the item space tend to have the
                                                          same effect by eliminating low-frequency items.
                               r r                        Dimensionality reduction applied to the customer
               r r       r r  A•B
                (
    similarity A B =
                ,     )
                     cos  (
                         AB =
                          ,   r)  r
                              A * B
                                                          space effectively groups similar customers into
                                                          clusters; as we now describe, such clustering can
                                                          also degrade recommendation quality.

The algorithm can select recommendations from             Cluster Models
the similar customers’ items using various meth-          To find customers who are similar to the user, clus-
ods as well, a common technique is to rank each           ter models divide the customer base into many seg-
item according to how many similar customers              ments and treat the task as a classification problem.
purchased it.                                             The algorithm’s goal is to assign the user to the seg-
   Using collaborative filtering to generate recom-       ment containing the most similar customers. It then
mendations is computationally expensive. It is            uses the purchases and ratings of the customers in
O(MN) in the worst case, where M is the number            the segment to generate recommendations.
of customers and N is the number of product cat-             The segments typically are created using a clus-
alog items, since it examines M customers and up          tering or other unsupervised learning algorithm,
to N items for each customer. However, because            although some applications use manually deter-
the average customer vector is extremely sparse,          mined segments. Using a similarity metric, a clus-
the algorithm’s performance tends to be closer to         tering algorithm groups the most similar customers
O(M + N). Scanning every customer is approxi-             together to form clusters or segments. Because
mately O(M), not O(MN), because almost all cus-           optimal clustering over large data sets is imprac-
tomer vectors contain a small number of items,            tical, most applications use various forms of
regardless of the size of the catalog. But there are      greedy cluster generation. These algorithms typi-
a few customers who have purchased or rated a             cally start with an initial set of segments, which
significant percentage of the catalog, requiring          often contain one randomly selected customer
O(N) processing time. Thus, the final performance         each. They then repeatedly match customers to the
of the algorithm is approximately O(M + N). Even          existing segments, usually with some provision for
so, for very large data sets — such as 10 million or      creating new or merging existing segments.6 For
more customers and 1 million or more catalog              very large data sets — especially those with high
items — the algorithm encounters severe perfor-           dimensionality — sampling or dimensionality
mance and scaling issues.                                 reduction is also necessary.
   It is possible to partially address these scaling         Once the algorithm generates the segments, it
issues by reducing the data size.4 We can reduce M        computes the user’s similarity to vectors that sum-
by randomly sampling the customers or discarding          marize each segment, then chooses the segment
customers with few purchases, and reduce N by dis-        with the strongest similarity and classifies the user
carding very popular or unpopular items. It is also       accordingly. Some algorithms classify users into
possible to reduce the number of items examined           multiple segments and describe the strength of
by a small, constant factor by partitioning the item      each relationship.7
space based on product category or subject classi-           Cluster models have better online scalability
fication. Dimensionality reduction techniques such        and performance than collaborative filtering3
as clustering and principal component analysis can        because they compare the user to a controlled
reduce M or N by a large factor.5                         number of segments rather than the entire cus-

IEEE INTERNET COMPUTING                                http://computer.org/internet/                JANUARY • FEBRUARY 2003   77
 Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 16 of 19 PageID #: 4677
Industry Report


                                                                                   form well. For users with thousands of purchases,
                                                                                   however, it’s impractical to base a query on all the
                                                                                   items. The algorithm must use a subset or summa-
                                                                                   ry of the data, reducing quality. In all cases, rec-
                                                                                   ommendation quality is relatively poor. The rec-
                                                                                   ommendations are often either too general (such
                                                                                   as best-selling drama DVD titles) or too narrow
                                                                                   (such as all books by the same author). Recom-
                                                                                   mendations should help a customer find and dis-
Figure 1. The “Your Recommendations” feature on the Amazon.com                     cover new, relevant, and interesting items. Popu-
homepage. Using this feature, customers can sort recommendations                   lar items by the same author or in the same subject
and add their own product ratings.                                                 category fail to achieve this goal.

                                                                                   Item-to-Item
                                                                                   Collaborative Filtering
                                                                                   Amazon.com uses recommendations as a targeted
                                                                                   marketing tool in many email campaigns and on
                                                                                   most of its Web sites’ pages, including the high-
                                                                                   traffic Amazon.com homepage. Clicking on the
                                                                                   “Your Recommendations” link leads customers to an
Figure 2. Amazon.com shopping cart recommendations. The recom-                     area where they can filter their recommendations by
mendations are based on the items in the customer’s cart: The                      product line and subject area, rate the recommended
Pragmatic Programmer and Physics for Game Developers.                              products, rate their previous purchases, and see why
                                                                                   items are recommended (see Figure 1).
                                                                                       As Figure 2 shows, our shopping cart recom-
                  tomer base. The complex and expensive clustering                 mendations, which offer customers product sug-
                  computation is run offline. However, recommen-                   gestions based on the items in their shopping cart.
                  dation quality is low.1 Cluster models group                     The feature is similar to the impulse items in a
                  numerous customers together in a segment, match                  supermarket checkout line, but our impulse items
                  a user to a segment, and then consider all cus-                  are targeted to each customer.
                  tomers in the segment similar customers for the                      Amazon.com extensively uses recommendation
                  purpose of making recommendations. Because the                   algorithms to personalize its Web site to each cus-
                  similar customers that the cluster models find are               tomer’s interests. Because existing recommendation
                  not the most similar customers, the recommenda-                  algorithms cannot scale to Amazon.com’s tens of
                  tions they produce are less relevant. It is possible             millions of customers and products, we developed
                  to improve quality by using numerous fine-                       our own. Our algorithm, item-to-item collaborative
                  grained segments, but then online user–segment                   filtering, scales to massive data sets and produces
                  classification becomes almost as expensive as find-              high-quality recommendations in real time.
                  ing similar customers using collaborative filtering.
                                                                                   How It Works
                  Search-Based Methods                                             Rather than matching the user to similar cus-
                  Search- or content-based methods treat the rec-                  tomers, item-to-item collaborative filtering match-
                  ommendations problem as a search for related                     es each of the user’s purchased and rated items to
                  items.8 Given the user’s purchased and rated                     similar items, then combines those similar items
                  items, the algorithm constructs a search query to                into a recommendation list.9
                  find other popular items by the same author,                        To determine the most-similar match for a given
                  artist, or director, or with similar keywords or                 item, the algorithm builds a similar-items table by
                  subjects. If a customer buys the Godfather DVD                   finding items that customers tend to purchase
                  Collection, for example, the system might recom-                 together. We could build a product-to-product
                  mend other crime drama titles, other titles star-                matrix by iterating through all item pairs and com-
                  ring Marlon Brando, or other movies directed by                  puting a similarity metric for each pair. However,
                  Francis Ford Coppola.                                            many product pairs have no common customers,
                     If the user has few purchases or ratings, search-             and thus the approach is inefficient in terms of
                  based recommendation algorithms scale and per-                   processing time and memory usage. The following

78       JANUARY • FEBRUARY 2003                   http://computer.org/internet/                                   IEEE INTERNET COMPUTING
 Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 17 of 19 PageID #: 4678
                                                                                        Amazon.com Recommendations


iterative algorithm provides a better approach by            large data sets, unless it uses dimensionality
calculating the similarity between a single prod-            reduction, sampling, or partitioning — all of
uct and all related products:                                which reduce recommendation quality.
                                                           • Cluster models can perform much of the com-
   For each item in product catalog, I1                      putation offline, but recommendation quality
      For each customer C who purchased I1                   is relatively poor. To improve it, it’s possible to
         For each item I2 purchased by                       increase the number of segments, but this
            customer C                                       makes the online user–segment classification
           Record that a customer purchased I1               expensive.
            and I2                                         • Search-based models build keyword, category,
      For each item I2                                       and author indexes offline, but fail to provide
         Compute the similarity between I1 and I2            recommendations with interesting, targeted
                                                             titles. They also scale poorly for customers with
It’s possible to compute the similarity between two          numerous purchases and ratings.
items in various ways, but a common method is to
use the cosine measure we described earlier, in which      The key to item-to-item collaborative filtering’s
each vector corresponds to an item rather than a           scalability and performance is that it creates the
customer, and the vector’s M dimensions correspond         expensive similar-items table offline. The algo-
to customers who have purchased that item.                 rithm’s online component — looking up similar
    This offline computation of the similar-items          items for the user’s purchases and ratings — scales
table is extremely time intensive, with O(N2M) as          independently of the catalog size or the total num-
worst case. In practice, however, it’s closer to           ber of customers; it is dependent only on how
O(NM), as most customers have very few purchas-            many titles the user has purchased or rated. Thus,
es. Sampling customers who purchase best-selling           the algorithm is fast even for extremely large data
titles reduces runtime even further, with little           sets. Because the algorithm recommends highly
reduction in quality.                                      correlated similar items, recommendation quality
    Given a similar-items table, the algorithm finds       is excellent.10 Unlike traditional collaborative fil-
items similar to each of the user’s purchases and          tering, the algorithm also performs well with lim-
ratings, aggregates those items, and then recom-           ited user data, producing high-quality recommen-
mends the most popular or correlated items. This           dations based on as few as two or three items.
computation is very quick, depending only on the
number of items the user purchased or rated.               Conclusion
                                                           Recommendation algorithms provide an effective
Scalability: A Comparison                                  form of targeted marketing by creating a person-
Amazon.com has more than 29 million customers              alized shopping experience for each customer. For
and several million catalog items. Other major             large retailers like Amazon.com, a good recom-
retailers have comparably large data sources.              mendation algorithm is scalable over very large
While all this data offers opportunity, it’s also a        customer bases and product catalogs, requires only
curse, breaking the backs of algorithms designed           subsecond processing time to generate online rec-
for data sets three orders of magnitude smaller.           ommendations, is able to react immediately to
Almost all existing algorithms were evaluated over         changes in a user’s data, and makes compelling
small data sets. For example, the MovieLens data           recommendations for all users regardless of the
set4 contains 35,000 customers and 3,000 items,            number of purchases and ratings. Unlike other
and the EachMovie data set3 contains 4,000 cus-            algorithms, item-to-item collaborative filtering is
tomers and 1,600 items.                                    able to meet this challenge.
   For very large data sets, a scalable recommen-             In the future, we expect the retail industry to
dation algorithm must perform the most expensive           more broadly apply recommendation algorithms for
calculations offline. As a brief comparison shows,         targeted marketing, both online and offline. While
existing methods fall short:                               e-commerce businesses have the easiest vehicles for
                                                           personalization, the technology’s increased conver-
• Traditional collaborative filtering does little or       sion rates as compared with traditional broad-scale
  no offline computation, and its online compu-            approaches will also make it compelling to offline
  tation scales with the number of customers and           retailers for use in postal mailings, coupons, and
  catalog items. The algorithm is impractical on           other forms of customer communication.

IEEE INTERNET COMPUTING                                 http://computer.org/internet/               JANUARY • FEBRUARY 2003   79
                     Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 18 of 19 PageID #: 4679


                             JANUARY / FEBRUARY 2003
                               Advertiser / Product                               Page Number          References
ADVERTISER / PRODUCT INDEX
                                                                                                       1. J.B. Schafer, J.A. Konstan, and J. Reidl, “E-Commerce Rec-
                                                                                                           ommendation Applications,” Data Mining and Knowledge
                                John Wiley & Sons                     Inside Back Cover                    Discovery, Kluwer Academic, 2001, pp. 115-153.
                                                                                                       2. P. Resnick et al., “GroupLens: An Open Architecture for
                                CTIA Wireless                                  Back Cover                  Collaborative Filtering of Netnews,” Proc. ACM 1994 Conf.
                                                                                                           Computer Supported Cooperative Work, ACM Press, 1994,
                                                                                                           pp. 175-186.
                                                       Advertising Personnel                           3. J. Breese, D. Heckerman, and C. Kadie, “Empirical Analy-
                                                                                                           sis of Predictive Algorithms for Collaborative Filtering,”
                              Marion Delaney                       Sandy Brown                             Proc. 14th Conf. Uncertainty in Artificial Intelligence, Mor-
                              IEEE Media, Advertising Director     IEEE Computer Society,                  gan Kaufmann, 1998, pp. 43-52.
                              Phone:+1 212 419 7766                Business Development Manager
                              Fax:       +1 212 419 7589           Phone:+1 714 821 8380               4. B.M. Sarwarm et al., “Analysis of Recommendation Algo-
                              Email: md.ieeemedia@ieee.org         Fax:        +1 714 821 4010             rithms for E-Commerce,” ACM Conf. Electronic Commerce,
                                                                   Email: sb.ieeemedia@ieee.org            ACM Press, 2000, pp.158-167.
                              Marian Anderson                      Debbie Sims                         5. K. Goldberg et al., “Eigentaste: A Constant Time Collabo-
                              Advertising Coordinator              Assistant Advertising Coordinator       rative Filtering Algorithm,” Information Retrieval J., vol.
                              Phone:+1 714 821 8380                Phone:+1 714 821 8380                   4, no. 2, July 2001, pp. 133-151.
                              Fax:       +1 714 821 4010           Fax:       +1 714 821 4010
                              Email: manderson@computer.org                                            6. P.S. Bradley, U.M. Fayyad, and C. Reina, “Scaling Clustering
                                                                   Email: dsims@computer.org
                                                                                                           Algorithms to Large Databases,” Knowledge Discovery and
                                                                                                           Data Mining, Kluwer Academic, 1998, pp. 9-15.
                                                 Advertising Sales Representatives                     7. L. Ungar and D. Foster, “Clustering Methods for Collabo-
                                                                                                           rative Filtering,” Proc. Workshop on Recommendation Sys-
                             Mid Atlantic (product/recruitment)    Southeast (product/recruitment)
                                                                                                           tems, AAAI Press, 1998.
                             Dawn Becker                           C. William Bentz III
                             Phone:      +1 732 772 0160           Email: bb.ieeemedia@ieee.org        8. M. Balabanovic and Y. Shoham, “Content-Based Collabora-
                             Fax:        +1 732 772 0161           Gregory Maddock                         tive Recommendation,” Comm. ACM, Mar. 1997, pp. 66-72.
                             Email: db.ieeemedia@ieee.org          Email: gm.ieeemedia@ieee.org        9. G.D. Linden, J.A. Jacobi, and E.A. Benson, Collaborative
                                                                   Sarah K. Wiley                          Recommendations Using Item-to-Item Similarity Mappings,
                             Midwest (product)                     Email: sh.ieeemedia@ieee.org            US Patent 6,266,649 (to Amazon.com), Patent and Trade-
                             David Kovacs                          Phone:      +1 404 256 3800             mark Office, Washington, D.C., 2001.
                             Phone:      +1 847 705 6867           Fax:        +1 404 255 7942         10. B.M. Sarwar et al., “Item-Based Collaborative Filtering Rec-
                             Fax:        +1 847 705 6878
                                                                   Midwest/Southwest recruitment)          ommendation Algorithms,” 10th Int’l World Wide Web
                             Email: dk.ieeemedia@ieee.org
                                                                   Tom Wilcoxen                            Conference, ACM Press, 2001, pp. 285-295.
                             New England (product)                 Phone:       +1 847 498 4520
                             Jody Estabrook                        Fax:         +1 847 498 5911
                                                                                                       Greg Linden was cofounder, researcher, and senior manager in
                             Phone:       +1 978 244 0192          Email: tw.ieeemedia@ieee.org
                             Fax:         +1 978 244 0103                                                  the Amazon.com Personalization Group, where he designed
                                                                   New England (recruitment)               and developed the recommendation algorithm. He is cur-
                             Email: je.ieeemedia@ieee.org
                                                                   Barbara Lynch
                                                                   Phone:       +1 401 738 6237            rently a graduate student in management in the Sloan Pro-
                             Southwest (product)                   Fax:         +1 401 739 7970            gram at Stanford University’s Graduate School of Business.
                             Royce House                           Email: bl.ieeemedia@ieee.org
                             Phone:       +1 713 668 1007                                                  His research interests include recommendation systems, per-
                             Fax:         +1 713 668 1176          Connecticut (product)                   sonalization, data mining, and artificial intelligence. Linden
                             Email: rh.ieeemedia@ieee.org          Stan Greenfield                         received an MS in computer science from the University of
                                                                   Phone:      +1 203 938 2418
                             Northwest (product)                                                           Washington. Contact him at Linden_Greg@gsb.stanford.edu.
                                                                   Fax:        +1 203 938 3211
                             John Gibbs                            Email: greenco@optonline.net
                             Phone: +1 415 929 7619                                                    Brent Smith leads the Automated Merchandising team at Ama-
                             Fax:      +1 415 577 5198             Northwest (recruitment)
                             Email: jg.ieeemedia@ieee.org          Mary Tonon                              zon.com. His research interests include data mining, machine
                                                                   Phone:       +1 415 431 5333            learning, and recommendation systems. He received a BS in
                             Southern CA (product)                 Fax:         +1 415 431 5335            mathematics from the University of California, San Diego,
                             Marshall Rubin                        Email: mt.ieeemedia@ieee.org
                             Phone:       +1 818 888 2407                                                  and an MS in mathematics from the University of Washing-
                             Fax:         +1 818 888 4907          Southern CA (recruitment)               ton, where he did graduate work in differential geometry.
                             Email: mr.ieeemedia@ieee.org          Tim Matteson
                                                                   Phone:      +1 310 836 4064             Contact him at smithbr@amazon.com.
                             Midwest (product)                     Fax:        +1 310 836 4067
                             Dave Jones                            Email: tm.ieeemedia@ieee.org        Jeremy York leads the Automated Content Selection and Deliv-
                             Phone:       +1 708 442 5633          Japan                                   ery team at Amazon.com. His interests include statistical
                             Fax:         +1 708 442 7620          German Tajiri
                             Email: dj.ieeemedia@ieee.org                                                  models for categorical data, recommendation systems, and
                                                                   Phone:        +81 42 501 9551
                             Will Hamilton                         Fax:          +81 42 501 9552           optimal choice of Web site display components. He
                             Phone:       +1 269 381 2156          Email: gt.ieeemedia@ieee.org            received a PhD in statistics from the University of Wash-
                             Fax:         +1 269 381 2556
                             Email: wh.ieeemedia@ieee.org          Europe (product)                        ington, where his thesis won the Leonard J. Savage award
                             Joe DiNardo                           Hilary Turnbull                         for best thesis in applied Bayesian econometrics and sta-
                             Phone:       +1 440 248 2456          Phone:     +44 131 660 6605             tistics. Contact him at jeremy@amazon.com.
                             Fax:         +1 440 248 2594          Fax:       +44 131 660 6989
                             Email: jd.ieeemedia@ieee.org          Email: impress@impressmedia.com
                                                                                                                                                IEEE INTERNET COMPUTING
Case 1:18-cv-00366-WCB Document 146 Filed 11/27/19 Page 19 of 19 PageID #: 4680




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 27, 2019, I caused the foregoing to be electronically

 filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

 registered participants.

        I further certify that I caused copies of the foregoing document to be served on

 November 27, 2019, upon the following in the manner indicated:

 Philip A. Rovner, Esquire                                              VIA ELECTRONIC MAIL
 Jonathan A. Choa, Esquire
 POTTER ANDERSON & CORROON LLP
 1313 North Market Street
 Hercules Plaza, 6th Floor
 Wilmington, DE 19801
 Attorneys for Plaintiff

 Daniel A. Boehnen, Esquire                                             VIA ELECTRONIC MAIL
 Grantland G. Drutchas, Esquire
 Jeffrey P. Armstrong, Esquire
 George T. Lyons, III, Esquire
 MCDONNELL BOEHNEN HULBERT
 & BERGHOFF LLP
 300 South Wacker Drive
 Chicago, IL 60606
 Attorneys for Plaintiff




                                              /s/ Jack B. Blumenfeld
                                              ___________________________
                                              Jack B. Blumenfeld (#1014)
